145 F.3d 1338
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Cheryl KENDRICK; Diane Matus; Jack Riley; Robert Walker;Marcella Riley; Beverly J. Cope, Plaintiffs-Appellants,v.CITY OF EUREKA; Humboldt County; Joe Krzesni; Al Lewis;Prisoner Health Services; Dave Renner; DianeShaktman; Eureka Police Dept.; WilliamCarroll, M.D., Defendants-Appellees.
No. 97-16368.D.C. No. CV-95-00424-VRW.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted June 8, 1998.Decided June 12, 1998.

Appeal from the United States District Court for the Northern District of California, Vaughn R. Walker, District Judge, Presiding.
Before WALLACE, T.G. NELSON, and KLEINFELD, Circuit Judges.

ORDER

1
Appellants appeal from the dismissal of their action following summary judgment entered by the district court.  We have read the briefs filed by the parties, heard oral argument by the parties, and have read the relevant portions of the record.  We conclude that we should affirm the judgment of the district court for the reasons stated in its March 11, 1996, and April 18, 1997, orders.  None of the appellants' arguments raised on appeal have merit.